DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 25 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bhattacharjee, Sourjya, “Effects of Rhamnolipid and Carboxymethylcellulose coatings . .. “, cited in IDS.

These surface modifiers are added to NZVI suspensions (pag. 1813, “Materials and Methods section, para. 1 and 2) in water (pg. 1814, col. 1, lines 4-10).  
This combined material is then combined with Pd (pg. 1814, col. 1, lines 18-22).
RL is then coats the NZVI (see Figure 2 and 5).  Bhattacharjee shows that when RL is part of the NZVI material, that TCE concentrations are greatly reduced (Fig. 6).  
The product is a nanoparticle (pg. 1814, col. 2, line 1). 
	Alternatively, although the zerovalent iron material placed in the aqueous dispersion does not explicitly disclosed it as a nanoscale metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since the product formed is nanosized and the particle is not further ground, milled or otherwise altered in size, the zerovalent iron added to the aqueous dispersion would be nanosized as well, as required by step a of claim 17.
 
Claims 1, 4, 5, 6, 12, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee, Sourjya, “Effects of Rhamnolipid and Carboxymethylcellulose coatings . .. “, cited in IDS and in view of Borden (US Pat.: 6398960) and in view of John (US Pub.: 2013/0058724).
As to Claims 1, 4, 5, 6, 12, 20 and 24, Bhattacharjee describes a means of remediating chlorinated contaminants using nanoscale zerovalnet iron (NZVI) (introduction, lines 1-4).  The reference explains that use of various surface modifiers have been known to coat NZVI or Pd-modifed NZVI to include rhamnolips (RL) (Introduction, col.2, para. 2). 
These surface modifiers are added to NZVI suspensions (pag. 1813, “Materials and Methods section, para. 1 and 2) where they then coat the NZVI (see Figure 2 and 5).  Bhattacharjee shows that when RL is part of the NZVI material, that TCE concentrations are greatly reduced (Fig. 6).  
Althought Bhattacharjee describes using a rhomnolipid for the destruction of TCE, the reference does not disclose that the TCE is in an oil and water suspension when it is decontaminated with the rhomnolipid-nonvalent iron.
Borden explains that means for remediating groundwater with subsurface reactive agents (col. 2, lines 1-3).  More specifically, the reference describes those contaminants in the groundwater (col. 6, lines21-24) to include TCE (col. 6, lines 28-31).  The reference explains in the background that it is known to employ oils in the treatment of aquifers because oil is less dense than water and the oil rises through the water and contaminant plumes (col. 4, lines 50-55).  Therefore, in their remediation of groundwater, the reference employs emulsified oil in the form of an oil microemulsion (col. 4, lines 57-60).  The oil emulsion is used in the in-situ degradation of halogenated organic compounds to produce a naturally occurring time-release mechanism so that only the amount of substrate is used that will result in the desired biodegradation (col. 5, lines 7-14).  When this oi microemulsion is placed in the aquifer, the emulsion forms an oil-in-water emulsion (col. 9, lines 9-10). 
Known compounds for use in remediating contaminants, such as TCE (col. 2, lines 16-17) include zero-valent iron (col. 2, lines 23-25).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an oil-in-water emulsion to decontaminant the TCE-contaminated aquifer with the remediating reagent, as taught by Borden for use with Bhattacharjee because use of oil in water emulsions facilitate decontamination of TCE in aquifers because the oils rise to the top due to its lower density.
As to the addition of salt during treatment, neither reference specifically discloses this.
John explains that chlorinated hydrocarbons, such as trichloroethylene (TCE) form a class of dense non-aqueous phase liquid (DNAPL) contaminants in groundwater that are difficult to remediate (para. 13).  
John describes use of zerovalent iron particles modified with compounds, such as Pd (para. 8) for use in decontaminating TCE in a dense nonaqueous phase liquids (abstract).  The remediation compound can be directly injected into the subsurface of contaminated sites because this preferred method may more directly access and target contaminants (para. 13).   More specifically, John states that when used in-situ, it is believed that injection of the nanoscale iron to migrate through the saturated zone to reach the contaminants is considered a successful strategy and the environmental equivalent to targeted drug delivery (para. 14).  
As to the addition of salt, John explains that when NaCl is added to the mixture, the Zeta-potential is increased (para. 0122). When no NaCl is added to the material, the zeta potential is unstable but as more NaCl is added to the remediating material, the greater the Zeta potential and the greater the stability of the compound (para. 122 and table 1).  NaCl is water soluble.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include NaCl in the nonvalent iron material of Bhattacharejee and Borden, as taught by John because John explains that NaCl is known to improve nonvalent iron stability when used as a remediating agent.

Claims 8, 9, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee, Borden and John as applied to claims 1 or 5 above, and evidenced by Pub Chem (2021) and evidenced by Abdel-Mawgoud, Ahmad, et al.  “Rhamnolipids: Diversity of structures, microbial origins and roles” (AM).
	 Bhattacharejee explains that their rhamnolipid contains dirhamnolipid and monorhamnolipid.
	Pub Chem shows the structure of 2-O-Rhamnopyranosyl-rhamnopyranosyl-3-hydroxyldecanoyl-3-hydroxydecanoate as:

    PNG
    media_image1.png
    387
    385
    media_image1.png
    Greyscale

	The AM reference lists the structures of rhomnose species (see Table 1).  Table 1 shows that all the rhomnose species listed contain the basic rhamnose group (one or more) and a beta-hydroxy group (see table 1).  The differences between them are that the beta-hydroxy group, the fatty acid component, have different chain lengths.  The carbon chains listed in compounds 7 to 29 in Table 1.  The carbon chain in the fatty acid chain ranges from 8-16.
	In the compound listed as “mono-rhamno-dilipidic congeners” in table 1 of the AM reference, the structure shown in the same.

    PNG
    media_image2.png
    266
    455
    media_image2.png
    Greyscale

	Therefore, the compound described in Bhattacharejee is the same compound disclosed in the claim: 2-O-Rhamnopyranosyl-rhamnopyranosyl-3-hydroxyldecanoyl-3-hydroxydecanoate.

	Claims 10, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee, Borden and John as applied to claims 1 or 5 above, and further in view of Gandhi (US Pub.: 2007/0207930).
	Bhattacharejee explains that their compound can be dispersed in water (see pg. 1814, lines 4-10), but does the reference does not explain that the compound includes one of the solvents listed in claim 10.
	Gandhi describes a rhamnolipid compound (abstract) contained in an emulsified component with an active agent (para. 8) used to facilitate delivery of the compound (para. 5).  The delivery could be used for a number of uses, to include decontaminating (para. 46, 37).  
	The active agent can be iron (para. 17).  As to the carrying agent, Gandhi explains that among the solvents useable here, ethyl acetate can be employed or water (para. 55).
The references are related in that they all use rhamnolipids and iron to decontaminate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ ethyl acetate in lieu of water, as taught by Gandi for use with Bhattacharejee, Borden and John because this solvent is known to be useable in dispersing rhamnolipids.

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee, Borden and John as applied to claim 5 above, and further in view of Gandhi (US Pub.: 2007/0207930) and evidenced by Pub Chem (2021) and evidenced by Abdel-Mawgoud, Ahmad, et al.  “Rhamnolipids: Diversity of structures, microbial origins and roles” (AM).
As to Claims 14 and 15, Bhattacharjee describes a means of remediating chlorinated contaminants using nanoscale zerovalnet iron (NZVI) (introduction, lines 1-4).  The reference explains that use of various surface modifiers have been known to coat NZVI or Pd-modifed NZVI to include rhamnolips (RL) (Introduction, col.2, para. 2). 
These surface modifiers are added to NZVI suspensions (pag. 1813, “Materials and Methods section, para. 1 and 2) where they then coat the NZVI (see Figure 2 and 5).  Bhattacharjee shows that when RL is part of the NZVI material, that TCE concentrations are greatly reduced (Fig. 6).  
Althought Bhattacharjee describes using a rhomnolipid for the destruction of TCE, the reference does not disclose that the TCE is in an oil and water suspension when it is decontaminated with the rhomnolipid-nonvalent iron.
Borden explains that means for remediating groundwater with subsurface reactive agents (col. 2, lines 1-3).  More specifically, the reference describes those contaminants in the groundwater (col. 6, lines21-24) to include TCE (col. 6, lines 28-31).  The reference explains in the background that it is known to employ oils in the treatment of aquifers because oil is less dense than water and the oil rises through the water and contaminant plumes (col. 4, lines 50-55).  Therefore, in their remediation of groundwater, the reference employs emulsified oil in the form of an oil microemulsion (col. 4, lines 57-60).  The oil emulsion is used in the in-situ degradation of halogenated organic compounds to produce a naturally occurring time-release mechanism so that only the amount of substrate is used that will result in the desired biodegradation (col. 5, lines 7-14).  When this oi microemulsion is placed in the aquifer, the emulsion forms an oil-in-water emulsion (col. 9, lines 9-10). The oil is not a halogenated-type oil. 
Known compounds for use in remediating contaminants, such as TCE (col. 2, lines 16-17) include zero-valent iron (col. 2, lines 23-25).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an oil-in-water emulsion to decontaminant the TCE-contaminated aquifer with the remediating reagent, as taught by Borden for use with Bhattacharjee because use of oil in water emulsions facilitate decontamination of TCE in aquifers because the oils rise to the top due to its lower density.
As to the addition of salt during treatment, neither reference specifically discloses this.
John explains that chlorinated hydrocarbons, such as trichloroethylene (TCE) form a class of dense non-aqueous phase liquid (DNAPL) contaminants in groundwater that are difficult to remediate (para. 13).  
John describes use of zerovalent iron particles modified with compounds, such as Pd (para. 8) for use in decontaminating TCE in a dense nonaqueous phase liquids (abstract).  The remediation compound can be directly injected into the subsurface of contaminated sites because this preferred method may more directly access and target contaminants (para. 13).   More specifically, John states that when used in-situ, it is believed that injection of the nanoscale iron to migrate through the saturated zone to reach the contaminants is considered a successful strategy and the environmental equivalent to targeted drug delivery (para. 14).  
As to the addition of salt, John explains that when NaCl is added to the mixture, the Zeta-potential is increased (para. 0122). When no NaCl is added to the material, the zeta potential is unstable but as more NaCl is added to the remediating material, the greater the Zeta potential and the greater the stability of the compound (para. 122 and table 1).  NaCl is water soluble.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include NaCl in the nonvalent iron material of Bhattacharejee and Borden, as taught by John because John explains that NaCl is known to improve nonvalent iron stability when used as a remediating agent.
	Bhattacharejee explains that their compound can be dispersed in water (see pg. 1814, lines 4-10), but does the reference does not explain that the compound includes one of the solvents listed in claim 14.
	Gandhi describes a rhamnolipid compound (abstract) contained in an emulsified component with an active agent (para. 8) used to facilitate delivery of the compound (para. 5).  The active agent can be iron (para. 17).  As to the carrying agent, Gandhi explains that among the solvents useable here, ethyl acetate can be employed or water (para. 55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ ethyl acetate in lieu of water, as taught by Gandi for use with Bhattacharejee, Borden and John because this solvent is known to be useable in dispersing rhamnolipids.
	As to the structure, Bhattacharejee explains that their rhamnolipid contains dirhamnolipid and monorhamnolipid but not the specific compound described in the claim. 
	Pub Chem shows the structure of 2-O-Rhamnopyranosyl-rhamnopyranosyl-3-hydroxyldecanoyl-3-hydroxydecanoate as:

    PNG
    media_image1.png
    387
    385
    media_image1.png
    Greyscale

	The AM reference lists the structures of rhomnose species (see Table 1).  Table 1 shows that all the rhomnose species listed contain the basic rhamnose group (one or more) and a beta-hydroxy group (see table 1).  The differences between them are that the beta-hydroxy group, the fatty acid component, have different chain lengths.  
	In the compound listed as “mono-rhamno-dilipidic congeners” in table 1 of the AM reference, the structure shown in the same.

    PNG
    media_image2.png
    266
    455
    media_image2.png
    Greyscale

	Therefore, the compound described in Bhattacharejee is the same compound disclosed in the claim: 2-O-Rhamnopyranosyl-rhamnopyranosyl-3-hydroxyldecanoyl-3-hydroxydecanoate.

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee, Borden and John as applied to claim 5 above, and further in view of Hoag (US Pub.: 2010/0227381) and evidenced by Pub Chem (2021) and evidenced by Abdel-Mawgoud, Ahmad, et al.  “Rhamnolipids: Diversity of structures, microbial origins and roles” (AM).
As to Claims 14 and 15, Bhattacharjee describes a means of remediating chlorinated contaminants using nanoscale zerovalnet iron (NZVI) (introduction, lines 1-4).  The reference explains that use of various surface modifiers have been known to coat NZVI or Pd-modifed NZVI to include rhamnolips (RL) (Introduction, col.2, para. 2). 
These surface modifiers are added to NZVI suspensions (pag. 1813, “Materials and Methods section, para. 1 and 2) where they then coat the NZVI (see Figure 2 and 5).  Bhattacharjee shows that when RL is part of the NZVI material, that TCE concentrations are greatly reduced (Fig. 6).  
Althought Bhattacharjee describes using a rhomnolipid for the destruction of TCE, the reference does not disclose that the TCE is in an oil and water suspension when it is decontaminated with the rhomnolipid-nonvalent iron.
Borden explains that means for remediating groundwater with subsurface reactive agents (col. 2, lines 1-3).  More specifically, the reference describes those contaminants in the groundwater (col. 6, lines21-24) to include TCE (col. 6, lines 28-31).  The reference explains in the background that it is known to employ oils in the treatment of aquifers because oil is less dense than water and the oil rises through the water and contaminant plumes (col. 4, lines 50-55).  Therefore, in their remediation of groundwater, the reference employs emulsified oil in the form of an oil microemulsion (col. 4, lines 57-60).  The oil emulsion is used in the in-situ degradation of halogenated organic compounds to produce a naturally occurring time-release mechanism so that only the amount of substrate is used that will result in the desired biodegradation (col. 5, lines 7-14).  When this oi microemulsion is placed in the aquifer, the emulsion forms an oil-in-water emulsion (col. 9, lines 9-10). 
Known compounds for use in remediating contaminants, such as TCE (col. 2, lines 16-17) include zero-valent iron (col. 2, lines 23-25).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an oil-in-water emulsion to decontaminant the TCE-contaminated aquifer with the remediating reagent, as taught by Borden for use with Bhattacharjee because use of oil in water emulsions facilitate decontamination of TCE in aquifers because the oils rise to the top due to its lower density.
As to the addition of salt during treatment, neither reference specifically discloses this.
John explains that chlorinated hydrocarbons, such as trichloroethylene (TCE) form a class of dense non-aqueous phase liquid (DNAPL) contaminants in groundwater that are difficult to remediate (para. 13).  
John describes use of zerovalent iron particles modified with compounds, such as Pd (para. 8) for use in decontaminating TCE in a dense nonaqueous phase liquids (abstract).  The remediation compound can be directly injected into the subsurface of contaminated sites because this preferred method may more directly access and target contaminants (para. 13).   More specifically, John states that when used in-situ, it is believed that injection of the nanoscale iron to migrate through the saturated zone to reach the contaminants is considered a successful strategy and the environmental equivalent to targeted drug delivery (para. 14).  
As to the addition of salt, John explains that when NaCl is added to the mixture, the Zeta-potential is increased (para. 0122). When no NaCl is added to the material, the zeta potential is unstable but as more NaCl is added to the remediating material, the greater the Zeta potential and the greater the stability of the compound (para. 122 and table 1).  NaCl is water soluble.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include NaCl in the nonvalent iron material of Bhattacharejee and Borden, as taught by John because John explains that NaCl is known to improve nonvalent iron stability when used as a remediating agent.
	Bhattacharejee explains that their compound can be dispersed in water (see pg. 1814, lines 4-10), but does the reference does not explain that the compound includes one of the solvents listed in claim 14.
Hoag describes a means for in-situ reduction of contaminants in soil (abstract) or groundwater (para. 1) in a subsurface in a NAPL phase (para. 3, 30).  The reference explains that injecting a surfactant into the subsurface (para. 3) can include a cosolvent (para. 30).  The cosolvent can employ cosolvents, such as pentanol or hexanol (Para. 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a cosolvent, such as pentanol or hexanol, as taught by Hoag for use with the subsurface decontamination process of Bhattacharjee, Borden and John because Hoag explains that decontamination of subsurface water using NAPL is known to be effective using a solvent or a cosolvent.
	As to the structure, Bhattacharejee explains that their rhamnolipid contains dirhamnolipid and monorhamnolipid but not the specific compound described in the claim. 
	Pub Chem shows the structure of 2-O-Rhamnopyranosyl-rhamnopyranosyl-3-hydroxyldecanoyl-3-hydroxydecanoate as:

    PNG
    media_image1.png
    387
    385
    media_image1.png
    Greyscale

	The AM reference lists the structures of rhomnose species (see Table 1).  Table 1 shows that all the rhomnose species listed contain the basic rhamnose group (one or more) and a beta-hydroxy group (see table 1).  The differences between them are that the beta-hydroxy group, the fatty acid component, have different chain lengths.  
	In the compound listed as “mono-rhamno-dilipidic congeners” in table 1 of the AM reference, the structure shown in the same.

    PNG
    media_image2.png
    266
    455
    media_image2.png
    Greyscale

	Therefore, the compound described in Bhattacharejee is the same compound disclosed in the claim: 2-O-Rhamnopyranosyl-rhamnopyranosyl-3-hydroxyldecanoyl-3-hydroxydecanoate.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee as applied to claim 17 above, and evidenced by Pub Chem (2021) and evidenced by Abdel-Mawgoud, Ahmad, et al.  “Rhamnolipids: Diversity of structures, microbial origins and roles” (AM).
	 Bhattacharejee explains that their rhamnolipid contains dirhamnolipid and monorhamnolipid.
	Pub Chem shows the structure of 2-O-Rhamnopyranosyl-rhamnopyranosyl-3-hydroxyldecanoyl-3-hydroxydecanoate as:

    PNG
    media_image1.png
    387
    385
    media_image1.png
    Greyscale

	The AM reference lists the structures of rhomnose species (see Table 1).  Table 1 shows that all the rhomnose species listed contain the basic rhamnose group (one or more) and a beta-hydroxy group (see table 1).  The differences between them are that the beta-hydroxy group, the fatty acid component, have different chain lengths.  The carbon chains listed in compounds 7 to 29 in Table 1.  The carbon chain in the fatty acid chain ranges from 8-16.
	In the compound listed as “mono-rhamno-dilipidic congeners” in table 1 of the AM reference, the structure shown in the same.

    PNG
    media_image2.png
    266
    455
    media_image2.png
    Greyscale

	Therefore, the compound described in Bhattacharejee is the same compound disclosed in the claim: 2-O-Rhamnopyranosyl-rhamnopyranosyl-3-hydroxyldecanoyl-3-hydroxydecanoate.

Claims 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharejee as applied to claim 17 above, and evidenced by Pub Chem (2021) and evidenced by Abdel-Mawgoud, Ahmad, et al.  “Rhamnolipids: Diversity of structures, microbial origins and roles” (AM).
	 Bhattacharejee explains that their rhamnolipid contains dirhamnolipid and monorhamnolipid.
	Pub Chem shows the structure of 2-O-Rhamnopyranosyl-rhamnopyranosyl-3-hydroxyldecanoyl-3-hydroxydecanoate as:

    PNG
    media_image1.png
    387
    385
    media_image1.png
    Greyscale

	The AM reference lists the structures of rhomnose species (see Table 1).  Table 1 shows that all the rhomnose species listed contain the basic rhamnose group (one or more) and a beta-hydroxy group (see table 1).  The differences between them are that the beta-hydroxy group, the fatty acid component, have different chain lengths.  
	In the compound listed as “mono-rhamno-dilipidic congeners” in table 1 of the AM reference, the structure shown in the same.

    PNG
    media_image2.png
    266
    455
    media_image2.png
    Greyscale

	Therefore, the compound described in Bhattacharejee is the same compound disclosed in the claim: 2-O-Rhamnopyranosyl-rhamnopyranosyl-3-hydroxyldecanoyl-3-hydroxydecanoate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

September 10, 2021